Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 01/28/2021 has been entered. 


Claim Rejections - 35 USC § 102

2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1, 4, 5-6 10, 16 and 20-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Okuda (3,583,541). Regarding claim 1, Okuda teaches a glazing panel removal device (or a device that is capable of being used as a glazing  by the drive means , wherein the drive means comprises a single or common drive input (could be defined as a motor the shaft 18). See Figs. 1-5 in Okuda. 
          Regarding claim 4, Okuda teaches everything noted above including that the drive means is further configured to selectively permit rotation of the other of the first and second winder spools (12, 13) such that the cutting filament is wound off (or sued as a supply spool) the other of the first and second winder spool simultaneously with the cutting filament being wound onto the one of the first and second winder spools (used as a take up spool).  
           Regarding claim 5, Okuda teaches everything noted above including that the drive means is further  configured to selectively inhibit rotation of the other of the first and second winder spools such that the cutting filament is prevented from winding off the other  of the first and second winder spools whilst the cutting filament is being wound onto to the one  of the first and second winder spools. It should be noted that when one of the spools 12, 13 is empty, the other spool is rotated by the driving 
          Regarding claim 10, Okuda teaches everything noted above including that  one or both of the first and second winder spools are demountable from the winder unit. It is inherent that the spools (12, 13) as being mounted on the respective ends of the shaft 7 (col. 1, lines 5355), they also can be demounted or removed from the shaft 7 (shown in Fig. 5). Okuda also teaches that the spools 12 or 13 are not mounted on the shaft 7. Okada discloses, “when no spools 12 or 13 are mounted on the ends of the shaft 7.” See col. 4, lines 48-49 in Okuda. 
          Regarding claim 16, Okuda teaches a glazing panel removal device (or a device capable of being used as a glazing panel removal device) comprising a winder unit having: first and second winder spools (12, 13) for (or capable of ) winding a cutting filament 11, the first and second winder spools being mounted to rotate on axes (along the shaft 7) that are substantially co-axial with one another; and a drive transmission (14-18) operably coupled  to both the first winder spool and the second winder spool, wherein the drive transmission has a first configuration that selectively drives the first winder spool (12, 13), whilst permitting the second winder spool  to rotate without being driven by the drive transmission, and wherein the drive transmission has a second configuration that selectively drives the second winder spool, whilst permitting the first winder spool to rotate without being driven by the drive transmission.

          Regarding claim 21, Okuda teaches everything noted above including that  the drive means is configured to selectively drive one of the first and second winder spools (12, 13) independent of any cutting filament wound on either the first or second winder spools. It should be noted that the drives means rotates the first spool 12 independent from the second spool 13 (as the second spool rotates freely and independently form the first spool).

Response to Arguments
4.           Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Cady (7,243,475) and O’Neill (4,693,372) teach a glazing panel removal device.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

February 18, 2020